Citation Nr: 0404476	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  00-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from October 1941 to March 
1946.  He died in September 1974.  The appellant is his 
surviving spouse.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case has previously come before the Board.  In November 
2002, the Board denied service connection for the cause of 
death.  The Board decision noted that a temporary stay had 
been imposed on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, to include the appellant's claim.  In a recent 
decision, the U.S. Court of Appeals for the Federal Circuit 
lifted the stay.  See National Org. of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II).  

The Secretary and the appellant (the parties) filed a joint 
motion for remand, citing VCAA.  In August 2003, The United 
States Court of Appeals for Veterans Claims vacated that 
portion of the Board's November 2002 decision pertaining to 
the issue of entitlement to service connection for the cause 
of death.  The case has been returned to the Board for 
further appellate review consistent with the Order.  

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
her part.  




REMAND

The Joint Motion cites as a basis for remand, that the VA 
opinion obtained addresses the question of whether there is a 
link between the veteran's amputated right arm and the cause 
of death, rather than whether residuals from malaria and 
beriberi had an impact on the veteran's hypertensions and 
cerebrovascular accident (CVA).  The record does not contain 
a VA opinion as to whether residuals from malaria and 
beriberi had an impact on the veteran's hypertensions and 
CVA.  

In addition, the agency of original jurisdiction (AOJ) has 
not issued a sufficient VCAA letter in regard to the issue of 
DIC.  See VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  Comply with the Joint Motion

2.  The AOJ should send the claims file 
to a VA examiner.  The examiner should 
provide an opinion as to whether, given 
all the evidence of record, it is at 
least as likely as not that hypertension 
and/or CVA were caused by, or 
contributed to, residuals of the 
diseases the veteran reportedly incurred 
while a prisoner of war, to include 
malaria and beriberi.  A complete 
rationale should accompany any opinion 
provided.  
3.  Obtain the complete records from Dr. Abrantes.  

4.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued in regard to DIC.  

5.  The appellant is advised that she 
has, or is able to obtain, evidence 
relevant to the claims, she must submit 
the evidence.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the AOJs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

